Citation Nr: 1720618	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  12-17 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a higher initial disability rating (or evaluation) for posttraumatic stress disorder (PTSD) in excess of 30 percent prior to June 13, 2014.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from November 1997 to April 2004.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the RO in Los Angeles, California, which, in pertinent part, granted service connection for PTSD and assigned an initial disability rating of 30 percent.  Subsequently, in a May 2015 rating decision, the Agency of Original Jurisdiction (AOJ) granted a staged initial disability rating of 100 percent from June 13, 2014.

This case was previously before the Board in May 2014, where the Board remanded the issues on appeal to obtain potentially outstanding VA treatment (medical) records and to schedule the Veteran for a new VA mental health examination.  The Board notes that VA treatment records were subsequently associated with the file.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The record reflects that the Veteran received an adequate VA mental health examination in June 2014.  As noted above, the examination resulted in the AOJ assigning a 100 disability rating for PTSD from June 13, 2014.  As such, the Board finds the issue of a higher initial disability rating for PTSD in excess of 30 percent prior to June 13, 2014 to be ripe for adjudication.  Further, as the Board grants a TDIU, which is a total grant of benefits as to that issue, the Board need not address Stegall compliance as to the TDIU issue at this time. 

The Veteran has appealed from the initial rating assigned for the service-connected PTSD.  In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans' Claims (Court) addressed a similar appeal and directed that such appeal of the initial rating assigned following a grant of service connection was specifically not a claim for an increased disability rating.

The Veteran testified from Nashville, Tennessee, at a January 2014 Board videoconference hearing before the undersigned Veterans Law Judge, who was seated in Washington, DC.  The hearing transcript has been associated with the record.  The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.


FINDINGS OF FACT

1.  From April 1, 2010, the date of claim, until June 13, 2014, the severity, frequency, and duration of the symptoms of the service-connected PTSD more nearly approximated occupational and social impairment with deficiencies in most areas.

2.  From September 18, 2013, the Veteran was unable to obtain or maintain substantially gainful employment as a result of service-connected disabilities.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, from April 1, 2010, the date of claim, until June 13, 2014, the criteria for a disability rating of 70 percent, but no higher, for the service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for a TDIU have been met from September 18, 2013.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  As the instant decision grants a TDIU, no further discussion of VA's duties to notify and to assist is necessary as to that issue.

As the PTSD rating issue arises from the Veteran's disagreement with the initial rating following the grant of service connection, no additional notice is required regarding this downstream element of the service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held that regarding the downstream element of the initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 38 U.S.C.A. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of notice of disagreement (NOD)).

Regarding the duty to assist in this case, the Veteran was afforded VA mental health/PTSD examinations for compensation purposes in August 2010 and June 2014.  The examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination reports reflect that the VA examiners reviewed the record, conducted in-person examinations, and rendered the requested opinions.  As such, the examinations are adequate for VA rating purposes.    

All relevant documentation, including VA treatment (medical) records, has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the record as to the issue of a higher initial disability rating for PTSD in excess of 30 percent prior to June 13, 2014.  38 U.S.C.A. 
§§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Higher Initial Disability Rating for PTSD from April 1, 2010 to June 13, 2014

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016). 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Under Diagnostic Code 9411, a 30 percent rating will be assigned for a mental disability which is productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  A 50 percent rating will be assigned for a mental disability which is productive of occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks occurring more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material or forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  A 70 percent rating will be assigned for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  A 100 percent rating will be assigned for total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting herself or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.

The Global Assessment of Functioning (GAF) is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).  A score of between 1 and 10 is defined as persistent danger of severely hurting self or others (e.g., recurrent violence) or persistent inability to maintain minimal personal hygiene or serious suicidal act with clear expectation of death.  A score of between 11 and 20 conveys that there is some danger of hurting self or others (e.g., suicide attempts without clear explanation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e.g., largely incoherent or mute).  A score of between 21 and 30 is assigned when behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A score of between 
31 and 40 denotes some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A score of between 41 and 50 denotes serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning, (e.g., no friends, unable to keep a job).  A score of between 51 and 60 reflects moderate difficulty in social, occupational, or school functioning.  A score of between 61 and 70 indicates the presence of mild symptoms and/or some difficulty in social, occupational, or school functioning, but a generally satisfactory level of functioning.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

The Secretary of VA, acting within his authority to adopt and apply a schedule of ratings, chose to create one general rating formula for mental disorders.  
38 U.S.C.A. § 1155; see 38 U.S.C.A. § 501 (West 2014); 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 psychiatric disorders, there can be no doubt that the Secretary of VA anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  This construction is not inconsistent with Cohen v. Brown, 10 Vet. App. 128 (1997).  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (1992).  

The evidence considered in determining the level of impairment under 38 C.F.R. 
§ 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  See 38 C.F.R. § 4.126.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  The schedular rating criteria rate by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  The Federal Circuit has embraced the Mauerhan interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the Federal Circuit held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  See also Bankhead v. Shulkin, No. 15-2404 (Vet. App., Mar. 27, 2017) (indicating that the Board should consider the severity, frequency, and duration of the signs and symptoms of a mental disorder when determining the appropriate rating).

Throughout the course of this appeal, the Veteran has advanced that the severity, frequency, and duration of the service-connected PTSD symptoms resulted in significant social and occupational impairment.  Having reviewed all the evidence of record, both lay and medical, the Board finds that, for the entire relevant rating period on appeal from April 1, 2010 to June 3, 2014, the severity, frequency, and duration of the symptoms of the service-connected PTSD have more nearly approximated occupational and social impairment with deficiencies in most areas to warrant a 70 percent schedular disability rating.

At the outset, the Board notes that the Veteran's communications, both in written statements received throughout the course of this appeal and orally at the January 2014 Board videoconference hearing, have shown significant deficiencies in thinking and communication.  The Veteran would often go on long-winded and confusing rants and had difficulty focusing on the relevant questions and issues of concern, and displayed paranoid thinking.  In particular, the Veteran sent in multiple articles about the unsolved murder of a woman in front of either his residence or a nearby residence.  The Veteran's statements, including a July 2010 statement, indicate a belief that he was the target of the murder due to his standing up to a gang member a week earlier.

Court records reflect that in April and May 2007 the Veteran pled guilty to the crimes of possession of a destructive device and possession of an assault weapon.  In a July 2010 statement, the Veteran advanced that when he was arrested he was "throwing around" the explosives and an AK-47 in his house in memory of his fallen comrades.  

At a VA mental health examination in August 2010, symptoms advanced by the Veteran included difficulty falling asleep, irritability, difficulty concentrating, hypervigilance, impaired thinking, and a history of violent behavior (impaired impulse control).  Upon examination the Veteran displayed a sense of a foreshortened future, persistent and markedly diminished interest in activities, restricted range of affect, and persistent irritability or outbursts of anger.

A December 2010 Personnel Action Report reflects that the Veteran was disciplined and put on unpaid administrative leave after threatening physical violence against three fellow security guards and their families.  Also in December 2010, a doctor prescribed medical marijuana to treat the PTSD symptoms. 

In a January 2011 statement, the Veteran advanced being socially distant.  Specifically, when in public, the Veteran would sit in a room and take note of all exits and anything that could be used as a weapon should the need arise.  The Veteran also conveyed having chronic anxiety.  Further, the Veteran advanced having ritualistic behavior in which he would ensure that everything was in a specific and safe order.  The Veteran believed that if things were not done in that specific order then people would die.  In a subsequent June 2011 statement, the Veteran noted having no friends and being unable to trust anyone since service separation.  Further, the family of the Veteran wanted nothing to do with him. 

In the June 2012 substantive appeal, via VA Form 9, the Veteran advanced having multiple PTSD symptoms including employment problems, major anxiety, social impairment, "no feelings," sleep impairment, social isolation, negative/morbid thoughts, and anger problems.  The Veteran also conveyed having panic attacks that were treated with marijuana, and not caring if other people lived or died.  Further, the Veteran hinted at having passive suicidal ideation (not caring about his life and mentioning veteran suicide rates).

At the January 2014 Board videoconference hearing, the Veteran testified about being stressed and having difficulty adapting to the traditional workforce, including offering testimony about being fired for threatening people at work.  The Veteran also testified to being incarcerated after engaging in vigilante justice against a criminal that had stolen his motorcycle.  A reward flyer received from the Veteran reflects that the motorcycle was stolen in October 2006.  The Veteran's testimony showed a repetitive pattern of the Veteran being unable to successfully adapt to a traditional work setting due to anger issues.

After a review of all the evidence, lay and medical, the Board finds that, from April 1, 2010, the date of claim, until June 13, 2014, the severity, frequency, and duration of the symptoms of the service-connected PTSD more nearly approximated occupational and social impairment with deficiencies in most areas, as required for a higher initial rating of 70 percent under Diagnostic Code 9411.  The evidence reflects that from April 1, 2010 until June 13, 2014 the Veteran had impaired impulse control resulting in physical violence and arrests, continuous difficulty adapting to the stressful circumstances of a work setting, difficulty maintaining effective relationships, and even some passive suicidal and paranoid thoughts, symptoms that fall squarely in the criteria for a 70 percent disability rating.  For these reasons, resolving all reasonable doubt in favor of the Veteran, the Board finds that the lay and medical evidence shows that a disability rating of 70 percent is warranted for the service-connected PTSD from April 1, 2010, the date of claim, until June 13, 2014.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

The Board acknowledges that the Veteran's PTSD symptoms have resulted in significant social and occupational impairment, hence, is assigning a 70 percent disability rating in the instant decision that recognizes serious symptoms and serious occupational and social impairment that affects various aspects of the Veteran's life; however, the evidence of record does not reflect that during the relevant period on appeal the symptoms were so severe as to cause total occupational and social impairment to warrant a 100 percent total schedular disability rating.  38 C.F.R. §§ 4.3, 4.7.  In May 2014, VA received a list of 23 jobs that the Veteran had applied for between March 2014 and May 2014.  Per the document, the Veteran was able to conduct internet research, fill out the relevant applications, speak with various individuals, and engage in at least one phone interview.  Such interactions reflect that the Veteran's occupational and social impairment during the relevant period was not total; therefore, a 100 disability rating is not warranted at any point from April 1, 2010 to June 13, 2014.  Further, the Board notes that, while the Veteran has significant anger issues and some passive suicidal ideation, nothing in the record indicates that he is a persistent danger to himself or others.

Extraschedular Referral Consideration

The Board has also considered whether an extraschedular rating is warranted for the service-connected PTSD.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).
 
The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).  However, the Board gives no deference to the Director's adjudication and the Board is permitted to exercise jurisdiction over the question of entitlement to an extraschedular rating whether or not the Director of the Compensation and Pension Service finds an extraschedular rating warranted.  See Kuppamala v. McDonald, 
27 Vet. App. 447 (2015) (applying principles announced in Wages to 38 C.F.R. 
§ 3.321(b) extraschedular adjudication, namely, Director of C&P decision is not evidence, and is not a policy decision, but is simply a decision or adjudication that is adopted by the RO and reviewed de novo by the Board); Cf. Wages v. McDonald, 27 Vet. App. 233 (2015) (holding that a decision of TDIU under 38 C.F.R. 
§ 4.16(b) by the Director of C&P is not evidence, and is not a policy decision, but is simply a decision or adjudication that is adopted by the RO and reviewed de novo by the Board).

With respect to the first prong of Thun, the evidence in this instant appeal does not establish such an exceptional disability picture as to render the schedular rating inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria found in 38 C.F.R. § 4.130, Diagnostic Code 9411, reflects that the diagnostic criteria reasonably describe the Veteran's disability level and symptomatology and degree of occupational and social impairment.  The diagnostic criteria convey that compensable ratings will be assigned for PTSD which manifests by various levels of occupational and social impairment.  The Veteran's disability picture has been shown to encompass occupational and social impairment based on symptoms including paranoia, difficulty communicating, impaired impulse control with anger problems, loss of interest in activities, hypervigilance, ritualistic behavior, social isolation, passive suicidal thoughts and difficulty in adapting to stressful circumstances, including work or a work-like setting, among other symptoms discussed above.

All the impairment and symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" examples or symptoms in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  The GAF scores, which are incorporated into the schedular rating criteria as part of the DSM-IV, assess the degree of overall occupational and social impairment.  For these reasons, the Veteran's service-connected PTSD has not been shown to be productive of an exceptional disability picture; therefore, the Board determines that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.         

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above.  In the absence of exceptional factors associated with PTSD, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The issue of entitlement to a TDIU is addressed below.

Entitlement to a TDIU

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed in both instances.  38 C.F.R. § 4.16(a), (b).

If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

If a veteran's disabilities do not meet the objective combined rating percentage criteria of 38 C.F.R. § 4.16(a), it then becomes necessary to consider whether the criteria for referral for extraschedular consideration are met under § 4.16(b) criteria.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Submission to the Director, Compensation and Pension Service, for extraschedular consideration is warranted in all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  38 C.F.R. § 4.16(b).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. 
§§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. 
§ 4.3. 

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to a TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991). 

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  38 C.F.R. § 4.17(a) (2016).

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16(a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).

Here, when considering the higher initial rating granted in the instant decision for the service-connected PTSD, the combined schedular disability rating eligibility criteria for a TDIU under 38 C.F.R. § 4.16(a) have been met for the period since September 18, 2013.  From September 18, 2013, the Veteran had a combined schedular disability rating of 70 percent or higher, to include the following service-connected disabilities: PTSD and tinnitus.  Further, from September 18, 2013, the Veteran had at least one disability rated as 40 percent or higher (PTSD).  See 38 C.F.R. § 4.16(a).

After reviewing all the evidence of record, the Board finds that the evidence is at least in equipoise on the question of whether the Veteran's service-connected disabilities prevent obtaining or maintaining substantially gainful employment.  Initially, the Board finds that the Veteran has been unemployed since September 18, 2013.  While the Veteran was hired and fired from a number of different jobs prior to September 18, 2013, records received by VA reflect that the Veteran last worked as a welder from May 2013 until September 18, 2013.  During that time, the Veteran was able to work upwards of 58 hours per week.  The Veteran has not worked since being fired from (according to the Veteran) or walking off (according to the employer) the job on September 18, 2013.  As such, the evidence reflects that the Veteran was either working and/or able to work full time until September 18, 2013.

The DD Form 214 reflects that the Veteran was an infantryman in service.  Per a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, and the other evidence of record, since separating from service the Veteran has worked a variety of jobs primarily consisting of labor, security, and office work.

In a July 2010 statement, the Veteran discussed working at a hospital where he believed the dead and dying were being shown "gross disregard."  The Veteran "voiced [his] words" and "would have none of it," which subsequently led to the Veteran being fired. 

The report from the August 2010 VA mental health examination reflects that the Veteran's symptoms included persistent irritability with outbursts of anger, difficulty concentrating, impaired thinking, and a history of violent behavior.

In a January 2010 statement, the Veteran discussed how when in public he would sit in a room and take note of all exits and anything that could be used as a weapon should the need arise.  Further, the Veteran advanced having difficulty with interpersonal relationships due to his constant "rude talk about the unpreparedness of our society."  The Veteran again discussed being fired from a hospital job "because I voiced my opinion about the neglect of the elderly patients."  Further, the Veteran advanced having difficulty with authority figures because the Veteran insisted that if things were not done his way people would die.

A December 2010 Personnel Action Report reflects that the Veteran was disciplined and put on unpaid administrative leave after threating physical violence against three fellow security guards and their families.  In the June 2012 substantive appeal, via VA Form 9, the Veteran advanced being unemployable, socially impaired/anti-social, and having anger problems.  Specifically, as to the unemployability, the Veteran conveyed constantly being fired from jobs.   

At the January 2014 Board videoconference hearing, the Veteran testified to working for VA after separating from service, and that while working with VA he often butted heads with fellow veteran co-workers because they were not taking their responsibilities seriously enough.  The Veteran's criticisms and clashes occurred so often that eventually a VA counselor told the Veteran that he needed to be evaluated for mental health problems.  The Veteran further testified to constantly being fired from other jobs after leaving VA employ because he would continue to clash with coworkers.  For example, when working on an oil field, the Veteran constantly criticized and argued with coworkers who were not upholding OSHA 

standards.  In fact, the Veteran's testimony indicated that he would verbally threaten fellow coworkers, which resulted in termination from one construction job in 2012.  The Veteran went on to testify to having difficulty "learning how to deal with the work force world." 

Per the report from the June 2014 VA mental health examination, a VA examiner found that the Veteran's mental health symptoms resulted in difficulty establishing and maintaining effective work and social relationships and difficulty adapting to stressful circumstances such as work.  The examination report reflects that the Veteran conveyed being unable to hold a job due to machines and people "flipping [him] out."  When the Veteran last worked in October 2013, after being hit with a forklift the Veteran told the driver to "meet me out in the parking lot."  Further, the Veteran noted nearly being arrested for fighting approximately three weeks earlier.  At the end of the examination the VA examiner opined that the Veteran's symptoms would support a grant of TDIU.  Specifically, the VA examiner explained that the Veteran had multiple work failures and would have major impairment in maintaining viable gainful employment in sedentary or physical settings due to PTSD symptoms such as the Veteran's propensity for emotional and physical reactivity in response to trauma triggers.  The VA examiner also noted that the Veteran's trauma triggers are incredibly low, resulting in constant work blow-ups.

Resolving reasonable doubt in the Veteran's favor, the Board finds that the service-connected disabilities, in particular the symptoms stemming from the PTSD, prevent the Veteran from obtaining or maintaining substantially gainful employment.  The evidence of record reflects that the Veteran has consistently been unable to adapt to a traditional work environment in either a physical or sedentary capacity.  This has resulted in the Veteran either walking off jobs or being fired after threatening altercations with co-workers.  A VA examiner has specifically opined that the Veteran would be unable to obtain or maintain substantially gainful 

employment due to the Veteran's emotional and physical reactivity.   For these reasons, and resolving all reasonable doubt in favor of the Veteran, the Board finds that entitlement to a TDIU is warranted from September 18, 2013.  38 C.F.R. 
§§ 3.340, 3.341, 4.15, and 4.16.


ORDER

For the rating period from April 1, 2010, the date of claim, until June 13, 2014, a higher initial disability rating of 70 percent, but no higher, for PTSD is granted.

A TDIU from September 18, 2013 is granted.





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


